Citation Nr: 1024607	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-28 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a right hip disorder, 
claimed as right hip pain.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for a right knee disorder, 
claimed as right knee pain.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to an evaluation in excess of 10 percent for 
urinary retention disorder, associated with diabetes mellitus, 
type 2, prior to March 30, 2009, and in excess of 20 percent 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to October 1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decision mailed in August 2006 and May 2007 of 
the Department of Veterans Affairs (VA) Tiger Team at the 
Regional Office (RO) in Cleveland, Ohio.  The claims file was 
then returned to the RO as listed on the title page.  These 
rating decisions denied, in relevant part, service connection for 
a back condition and a neck condition, finding that new and 
material evidence had not been submitted, as well as for 
allergies, right hip, right shoulder, right knee, and continued 
the 10 percent evaluation for the urinary retention disorder, as 
associated with diabetes mellitus, type 2.  In a June 2009 rating 
decision, the RO increased the evaluation to 20 percent for the 
urinary retention disorder, effective March 30, 3009.  However, 
as the grant during the pendency of this appeal does not 
represent a total grant of benefits sought on appeal, the claim 
for increase remains before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).   

The Veteran testified before the undersigned in March 2010 and a 
transcript has been incorporated into the record.  Following the 
hearing the Veteran submitted additional evidence with a waiver 
of RO review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back 
disorder, a neck disorder, a right hip disorder, allergies, right 
knee disorder, and right shoulder disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Prior to March 30, 2009, the Veteran's service-connected urinary 
retention disorder manifests nighttime voiding interval of no 
more than 2-3 times a night; March 30, 2009 and thereafter, the 
Veteran's nighttime voiding interval have manifested 
approximately 3-4 times nightly.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disabling 
for urinary retention disorder prior to March 30, 2009, have not 
been met; the criteria for an evaluation in excess of 20 percent 
disabling for urinary retention disorder after March 30, 2009, 
have not been met.  38 C.F.R. § 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b Diagnostic Code 7599-7516 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the Veteran's increased rating claim for his 
service-connected urinary retention disorder arises from his 
disagreement with the evaluation that had been continued at 10 
percent, following the RO's adjudication of his March 2006 claim 
seeking a grant of individual unemployability.  Courts have held 
that once service connection is granted, the claim is 
substantiated, and thus additional notice is not required.  
Accordingly, any defect in the notice is not considered 
prejudicial.  Hartman v. Nicholson, 483 F. 3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, no further notice is needed under the VCAA as to the 
increased rating claim.

With regard to the duty to assist the Veteran in the development 
of his increased rating claim, this duty includes assisting him 
in the procurement of service treatment records and pertinent 
post-service treatment records.  38 U.S.C.A. § 5103A.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
claims file contains the Veteran's post service reports of VA and 
private treatment sessions.  Moreover, the Veteran's statements 
in support of his claims are of record.  The Board has also 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
appellant's claim.

For the above reasons, no further notice with assistance to the 
appellant is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), affirmed 281 F. 3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board assures the Veteran and his representative that it has 
considered all of the evidence in the claims files with an 
emphasis on the medical evidence for the rating period on appeal.  
Although the Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in detail 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Withdrawal of Appeals

In April 2001 the Veteran submitted his original claim, seeking 
service connection for a "back condition" and for a "neck 
condition."  The Veteran did not indicate at that time that he 
had a representative.  In an October 2002 rating decision the RO 
denied both claims for the back and the neck, in relevant part.  
In July 2003 the Veteran submitted his notice of disagreement 
with regard to these two issues, among others.  In an April 2004 
DRO Conference Report, the Decision Review Officer (DRO) noted 
the Veteran had agreed to withdraw his appeals regarding the back 
condition and the neck condition.  Despite a complete review of 
the claims file, the Board did not find a written statement, 
signed by the Veteran, indicating he was withdrawing those two 
appeals.  The Board notes that 38 C.F.R. § 20.204 requires appeal 
withdrawals to be in writing, to ensure that the Veteran is 
consenting to the withdrawal of an appeal, hence the requirement 
that only the Veteran or his representative may file the 
withdrawal.  As no such written withdraw could be found within 
the record, the claims remain pending and require an SOC.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 19.26 
(2009); see Manlincon v. West, 12 Vet. App. 238 (1999).


Increased Evaluation

The RO has evaluated the Veteran's urinary retention disorder, 
associated with diabetes mellitus II, as 10 percent disabling 
until March 30, 2009, and 20 percent disabling thereafter under 
38 C.F.R. § 4.115b, Diagnostic Code 7599-7516.  The Board finds 
this to be the most appropriate criteria.   Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the specific 
basis for the evaluation assigned.  The additional code is shown 
after a hyphen.  38 C.F.R. § 4.27.

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current level of 
disability is of primary concern in a claim for an increased 
rating; and the more recent evidence is generally the most 
relevant in such a claim, as it provides the most accurate 
picture of the current severity of the disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994).  That being said, given unintended 
delays during the appellate process, VA's determination of the 
"current level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it is 
appropriate to apply staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Voiding dysfunctions are rated as urine leakage, frequency, or 
obstructed voiding.

The rating criteria for urine leakage are as follows:

A rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than two 
times per day.  A rating of 40 percent is assigned for leakage 
requiring the wearing of absorbent materials that must be changed 
two to four times per day.  A rating of 60 percent is assigned 
for leakage requiring the use of an appliance or the wearing of 
absorbent materials that must be changed more than four times per 
day.

The rating criteria for urinary frequency are as follows:

A rating of 10 percent is assigned for daytime voiding interval 
between two and three hours, or awakening to void two times per 
night.  A rating of 20 percent is assigned for daytime voiding 
interval between one and two hours, or awakening to void three to 
four times per night.  A rating of 40 percent is assigned for 
daytime voiding interval less than one hour or awakening to void 
five or more times per night.

In considering the evidence under the laws and regulations as set 
forth above, the Board finds that the criteria for an increased 
evaluation for the Veteran's urinary retention disorder have not 
been met.  

Prior to March 30, 2009, the Veteran's urinary retention disorder 
was properly evaluated at 10 percent disabling.  In a February 
2005 VA genitourinary examination the Veteran reported nighttime 
urination of 2 to 3 times and daytime approximately 5 times.  The 
Veteran's private urology examination also in February 2005 
reflected the same frequency.  The Veteran was afforded a VA 
general examination in May 2006 following his claim seeking a 
grant of Individual Unemployability.  That examiner referred back 
to the February 2005 VA examination report for its findings.  In 
January 2008, the Veteran was afforded a VA genitourinary 
examination.  Following a review of the claims file and the 
Veteran's report of nighttime urination occurring 2-3 times a 
night, though occasionally up to 6 times depending on how much 
fluid he had consumed, the examiner specifically commented that 
there had been little change from previous VA examinations as he 
found nighttime urination to be 2 -3 times a night.  No 
examination contained a finding of the Veteran wearing absorbent 
pads or a physician's recommendation that he do so. 

In March 2009 the Veteran was afforded another VA genitourinary 
examination.  During this examination, the Veteran reported 
nighttime urination to be 3-4 times nightly and the examiner 
included this in his findings, as well.  Again, the examiner 
found the Veteran was not wearing absorbent pads.  Appropriately, 
the RO in a June 2009 rating decision increased his evaluation 
for urinary retention disorder to 20 percent disabling, effective 
March 30, 2009, the date of the VA examination.  The Board also 
finds this an appropriate evaluation.  Objectively confirmed by 
the VA examiner, the Veteran met the criteria of the increased 
rating following this gradually worsening of his disorder.  

Only during his March 2010 testimony before the undersigned did 
the Veteran report that his nighttime urination had increased 
again to 5 to 6 times a night.  The Veteran denied wearing 
absorbent material and stated that no physician had recommended 
he wear such aides.  See Transcript.  The Board notes that there 
are 2010 private medical treatment reports of record, albeit for 
orthopedic evaluations, that contain review of the Veteran's 
assorted systems.  In a January 2010 orthopedic evaluation the 
Veteran demonstrated the behavior of candor with medical 
practitioners by reporting he had occasional heartburn. As this 
report does not memorialize any complaint by the Veteran of a 
sudden increase in his nighttime urination or any discussion by a 
physician whether he should wear pads, the criteria for an 
increased evaluation have not been met.  The Board finds by a 
preponderance of the evidence that the 20 percent evaluation for 
the Veteran's urinary retention disorder from March 30, 2009, is 
appropriate.    

Additionally, the record contains no evidence showing the Veteran 
was entitled to a rating in excess of 20 percent at any other 
point during the instant appeal.  Therefore, no other staged 
ratings are appropriate. 

The evidence of record, to include the VA examinations, private 
evaluations and the Veteran's own statements, do not contain any 
indications of a renal dysfunction, such as constant albuminuria 
with some edema, definite decrease in kidney function, or 
hypertension at least 10 percent disabling pursuant to Diagnostic 
Code 7101 (2009), or of urinary retention requiring intermittent 
or continuous catheterization, or recurrent symptomatic urinary 
tract infection requiring drainage or frequent hospitalization 
and/or continuous intensive management,  which would entitle the 
Veteran to a higher 30 percent rating for his urinary retention 
disorder.  See 38 C.F.R. § 4.115a (2008).  The record is simply 
absent such findings.  In other words, there is simply no basis 
upon which to assign a disability rating greater than 20 percent 
for the Veteran's urinary retention disorder, evaluated as either 
a voiding dysfunction or a renal dysfunction.  Hence, the Board 
denies a higher rating for this disability. The evidence in this 
case is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009). 

Extraschedular Consideration

In this instance, the Veteran's objectively confirmed nighttime 
urination symptoms are clearly accounted for in the 10 and 20 
percent evaluations.  The Board finds the Diagnostic Codes 
adequately address the Veteran's symptoms.  The Veteran has not 
claimed any hospitalization because of his urinary retention 
disorder and the Board notes that he reported he had retired from 
employment in 2001.  The Board acknowledges that Veteran himself 
has not attributed his retirement to his urinary retention 
disorder.  As such, the diagnostic code for the Veteran's 
service-connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a referral 
for an extraschedular rating is not warranted.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to an evaluation in excess of 10 percent for service-
connected urinary retention disorder prior to March 30, 2009 and 
in excess of 20 percent thereafter is denied. 






REMAND

Because the Veteran filed a timely NOD in July 2003 under 38 
U.S.C.A. § 7105 as to the October 2002 rating decision, which 
denied his claims seeking service connection for a "back 
condition" and for a "neck condition," appellate review of the 
RO's October 2002 rating decision was properly initiated, and the 
RO was then obligated to furnish him a SOC on these issues.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 19.26 
(2009); see Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board must remand these issues ("neck" and 
"back") for the RO to issue a statement of the case and to give 
the Veteran an opportunity to perfect an appeal of such issues by 
submitting a timely substantive appeal.

Further, the Board notes the RO's attempt to obtain the Veteran's 
post-service medical treatment records.  As a military retiree, 
the Veteran was entitled to receive and stated he did receive 
medical treatment at the service hospital (Darnell) on Fort Hood, 
Texas, from 1974 to 1997.  However, in February 2007, after a 
request from the RO directly to that service hospital, the 
service hospital replied it had no records.  The claims file did 
not contain any further enquires for these records, specifically 
to the National Personnel Records Center, in St. Louis, Missouri, 
where such documents are stored.  Such an inquiry must be made as 
these are federal medical records.

During the Veteran's testimony before the undersigned, the 
Veteran spoke about his total right knee replacement surgery, 
privately performed in 2008 after he filed his claim.  He 
identified the surgeon as "Dr. Monroe."  The claims file does 
not contain private treatment records from a Dr. Monroe that 
pertain to this total knee replacement surgery, though some 
private treatment records allude to the surgery being planned and 
having occurred.  As the Veteran's appeal seeking service 
connection for his right knee continues, the medical treatment 
records regarding this surgery are relevant.   

As well, should the Veteran's post-service medical treatment 
records be obtained and contain evidence of diagnoses and 
treatment for the claimed disorders of the "back", "neck", 
right hip, allergies, right knee, and right shoulder, appropriate 
VA examinations may be ordered.  Under McLendon v. Nicholson, 20 
Vet. App. 79 (2006), in service connection claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; but (4) 
there is insufficient competent medical evidence on file for VA 
to make a decision on the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should issue a statement of the 
case (SOC) to the Veteran and his 
representative addressing the issues of 
entitlement to service connection for a 
"back" disorder and a "neck" disorder.  
The RO should return these issues to the 
Board only if the Veteran timely files a 
substantive appeal to these issues.

2.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of his 
right knee replacement surgery, or to provide 
the identifying information and any necessary 
authorization to enable the AMC/RO to obtain 
such evidence on his behalf.  Specifically, 
ask the Veteran to provide the contact 
information (full name and mailing address) 
for a Dr. Monroe whom he identified during 
testimony as the treating surgeon.  Document 
any attempts to obtain such records.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the Veteran, so inform 
him and request that he obtain and submit it

3.  Ask the Veteran to provide any necessary 
authorization (VA Form 21-4142) to enable the 
AMC/RO to obtain his military retiree medical 
treatment records, 1974 to 1997, Darnall Army 
Medical Center, Fort Hood, Texas.  
Specifically, the AMC/RO should request these 
military retiree records from the National 
Personnel Records Center, 9700 Page BLVD, St. 
Louis, MO 63132-4199.  All information, which 
is not duplicative of evidence already 
received, should be associated with the 
claims file.  All requests for records and 
their responses should be clearly delineated 
in the claims folder.  If VA is unable to 
obtain these records, ask the Veteran and his 
representative to also request the records 
directly.  Document the unavailability of 
records as specified in VA policies and 
procedures and ensure that the Veteran is 
properly notified in accordance with 38 
C.F.R. § 3.159(e). 

3.  After the above listed medical records 
have been requested, received, and included 
in the claims file, then review these 
records to determine whether the Veteran 
received post-service diagnoses and treatment 
for the 6 enumerated disorders.  If needed, 
afford the Veteran appropriate VA 
examinations for allergies, orthopedic and 
joints examinations of the claimed 
disabilities to ascertain the etiology of 
these disabilities.  The examiners must 
review the entire claims file, to include the 
private treatment reports, and so indicate on 
the report.  The claims file must be provided 
to the examiners for review in conjunction 
with the examinations.  The examiners should 
provide opinions regarding whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability of less 
than 50 percent), that any current disability 
is related to the Veteran's active service.  
Any opinion expressed by the examiners must 
be accompanied by a complete rationale, which 
explains why the examiner reached that 
opinion.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the issues on appeal, with 
consideration of the evidence received after 
the last issued supplemental statement of the 
case.  If the determination remains 
unfavorable to the Veteran, he and his 
representative must be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The Veteran must be 
given an opportunity to respond to the 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


